Watts, J. Com. Apr.—
It is claimed that Weis’ occupancy of the store-house ceased on the day the marshal levied the attachment upon the property. This proposition is not maintainable. The marshal had no further right to the occupancy of the house than was necessary to enable him to complete the levy and remove the *586property. As Weis did not terminate the renting by notice to his landlords, the court correctly held that, in contemplation of law, the occupancy of the marshal was the occupancy of the tenant. So long as the goods were in the possession of the marshal they were not subject to seizure for rent, but when no longer in custodia legis they were subject to distraint, provided the preference lien continued in force, and the rights of innocent third parties had not interposed.
In this case we think it clear that the lien was in full force at the time the distress warrant was levied. All parties had full notice of the existence of the lien. The property remained upon the rented premises, and the fact that Oliver & Griggs conveyed these premises before the issuance of the distress warrant does not affect their rights and remedies given by statute for rents that had accrued prior to such conveyance.
The statute giving the remedy must be liberally construed, with a view to effect its object and to promote justice. However^ to hold that notwithstanding the lien subsisted for one month after the occupancy had ceased, but that because the relation of landlord and tenant had ceased, or the landlord had conveyed the premises, the remedy for enforcing the lien was gone, would result in defeating the object had in view in giving the lien.
The remedy by distraint under the statute is not dependent upon the ownership of the premises at the time the writ is issued, nor is it in any way affected by the fact that the relation of landlord and tenant has then ceased. If rent is due and the lien subsists, the statute authorizes the issuance of a distress warrant to enforce the lien and secure the debt.
Oliver & Griggs were not compelled to resort to the federal court to have their rights adjudicated; they were not parties to the suit there pending, and their right to subject the property to their claim for rent was not affected by the proceedings had in that cause. Plaintiffs in error purchased the goods with notice of, and therefore subject to, that lien.
•Our conclusion is that there is no error in the judgment, and that it ought to be affirmed.
Affirmed.
[Report adopted May 16, 1884.]